Citation Nr: 0739636	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-29 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected depressive disorder, not otherwise 
specified.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1993 to May 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the RO.  



FINDING OF FACT

The service-connected depressive disorder, not otherwise 
specified is shown to be productive of a disability picture 
no greater than that of occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected depressive disorder, not 
otherwise specified have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.130 including Diagnostic Code 9434 
(2007).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, all relevant facts have been properly developed 
in regard to the claim, and no further assistance is required 
in order to comply with VA's statutory duty to assist the 
veteran with the development of facts pertinent to his 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Specifically, the RO has obtained the records of treatment 
reported by the veteran and afforded him comprehensive VA 
examinations addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a September 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and this instruction was 
consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
or her possession that pertains to a claim.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  

At the same time, VCAA notification does not require an 
analysis of the evidence already contained in the record and 
any inadequacies of such evidence, as that would constitute a 
preadjudication inconsistent with applicable law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted VCAA letter was issued prior to the appealed 
February 2005 rating decision.  Moreover, as indicated, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claim and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

By a March 2006 letter the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.  
Moreover, the veteran was fully notified that he was awarded 
a disability evaluation and an effective date for that 
evaluation in the appealed February 2005 rating decision.  
 
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9434, a 10 percent evaluation is assigned for depressive 
disorder manifested by occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  

A 30 percent disability evaluation encompasses depressive 
disorder manifested by occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent disability evaluation is warranted for 
depressive disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for 
depressive disorder manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for 
depressive disorder which is productive of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for the names of close 
relatives, own occupation, or own name.  

The veteran filed his claim of service connection for his 
depression in March 2003.  In a December 2003 rating 
decision, the RO granted service connection for the 
depressive disorder and assigned a 10 percent evaluation, 
effective on March 31, 2003, the date of claim.  

The veteran then filed a claim for an increased evaluation 
for the service-connected depressive disorder in July 2004.  
In the now appealed February 2005 rating decision, the RO 
confirmed and continued the assigned 10 percent evaluation.  

From March 2003 to May 2005, the veteran was seen several 
times in a VA Medical Center (VAMC) for treatment for various 
medical conditions, including depression.  

The June 2003 records note that the veteran was admitted to 
the VAMC after expressing suicidal ideation.  The veteran 
reported worsening depression as a result of financial 
problems and difficulties with his marriage.  He denied 
having any psychotic symptoms or symptoms of anxiety.  The 
veteran was started on a trial of Zoloft to help treat his 
symptoms.  

During a September 2003 VA examination, the examiner 
indicated that there were a number of important 
inconsistencies and discrepancies between the records and the 
veteran's self report.  He reported experiencing auditory 
hallucinations.  However, he showed no signs of internal 
preoccupation, and the records did not mention this problem.  
The records showed the veteran had no problems with alcohol, 
but he reported going to clubs regularly and drinking 
heavily.  

Also, the records indicated signs possibly suggestive of 
prior mania in that the veteran went to the clubs and spent 
money excessively.  During the examination, the veteran 
indicated he spent money excessively regardless of his mood.  
Further, he did not attend clubs just when he was manic; but 
on a regular basis.  Thus, the examiner felt that his actions 
were not manifestations of mania.  

The veteran's early family life was described as having been 
difficult.  His mother abused alcohol and drugs, and his 
father was an alcoholic.  His father physically abused the 
veteran and his mother on several occasions.  He denied any 
history of sexual abuse.  

The veteran reported that, after his parents separated when 
he was 12 years old, he went back and forth between the two 
of them depending on who was more functional at a particular 
time.  He reported joining the Army to escape his home 
environment.  

The veteran injured his back during service while playing 
basketball.  He reported being harassed in the Army by 
supervisors who felt he was malingering.  He reportedly 
became depressed and spent one and a half months in a 
psychiatric hospital in Germany.  

The veteran had been married for approximately five years and 
had three young children.  He complained that his wife was 
not understanding of his back injury.  She was tired of 
working and having to raise three kids on her own.  He had 
been employed at the Greenville Department of Corrections for 
the past 5 years, but he resigned the day before the VA 
examination.  He complained of being tired of the harassment 
from supervisors accusing him of malingering.  

The veteran denied having a history of alcohol abuse, but did 
abuse alcohol on the weekends when attending the clubs.  He 
denied any history of illicit drug use.  He also had been 
charged with assault and battery one month earlier after 
striking his wife and was ordered into marital counseling.  
He denied any other history of legal problems.  

The veteran appeared well groomed and casually dressed.  The 
examiner commented that he spent more attention on his 
grooming than would be expected from someone as depressed as 
claimed.  He was alert, attentive and oriented times four.  
His affect appeared calm, and there were no facial 
expressions reflective of sadness, pain or anxiety.  

The veteran displayed vague traces of a smile at times when 
questioned about his reported auditory hallucinations and 
manic symptoms.  His speech was clear, goal directed, 
spontaneous and normally paced.  Although he reported having 
auditory hallucinations, the veteran was unable to give even 
one hint of an example of one.  He could not express the 
content of the hallucination, whether it was inside or 
outside his head, or from a female or male voice.  He could 
not report a prior actual experience.  

The veteran initially reported that he slept frequently.  
Later, he reported he only slept 3-4 hours.  His appetite was 
reported to be poor, but he appeared moderately overweight 
and denied any recent weight loss.  His mental pace was 
within normal limits.  He denied recent suicidal ideation or 
intent.  Socially, he reported that he felt withdrawn and 
uninterested in interaction.  This statement contradicted his 
earlier discussion of attending nightclubs on a regular basis 
and engaging in a number of extramarital affairs.  

The examiner did note that the veteran described genuine 
periods of depression over the years related to unresolved 
issues regarding his childhood, issues with his work and 
problems with his marriage.  

The examiner concluded that the veteran did not currently 
appear to meet the criteria for major depression, dysthymia 
or dysthymic disorder because of the number of gaps between 
periods of depression over the past few years.  

The veteran was diagnosed with depressive disorder, not 
otherwise specified and assigned a Global Assessment of 
Functioning (GAF) score of 65.  

The examiner opined that the veteran appeared to be 
misrepresenting his claim of malingering in regards to 
certain symptoms including auditory hallucinations.  Further, 
he did not appear to have ever experienced symptoms 
reflective of true mania.  He had more social interest than 
reported in that he regularly attended clubs and participated 
in extramarital affairs.  The veteran's current affect was 
not reflective of depression or anxiety.  

The depressive disorder was noted to reflect periods of 
depressive symptoms that did not meet full criteria for major 
depression or dysthymic disorder.  His memory and 
concentration were intact.  

The findings of a December 2004 VA examination remained 
wholly unchanged from the previous examination.  Again, the 
veteran could not provide specific examples of auditory 
hallucinations despite his claims that he experienced them.  
Eventually, he reported that, sometimes when he slept, he 
awoke thinking that someone was calling his name.  The 
examiner opined that the veteran was simply malingering.  The 
veteran also did not demonstrate symptoms consistent with 
mania.   

The veteran also provided inconsistent reports about his 
alcohol use.  Although he initially denied any illicit drug 
use, he later reported smoking marijuana on a daily basis.  
His reports of poor motivation appeared to have as much to do 
with the marijuana abuse as with depression.  

Although the veteran reported being socially isolative, he 
regularly attended nightclubs on the weekends, socialized and 
drank.  The veteran resolved the contradiction by saying he 
was much more sociable when he drank.  

The veteran's report of early childhood, military and 
occupational experiences remained wholly unchanged from the 
previous examination.  He denied any psychiatric 
hospitalizations since his previous examination.  He was on 
Prozac to help treat his symptoms.  

The VA examiner noted that, in a recent treatment record, the 
veteran was described as being depressed and poorly motivated 
and commented it was hard to discern how much of this poor 
motivation was related to depression versus the inevitable 
effects of combining narcotics, alcohol and marijuana on a 
regular basis.  

The veteran appeared well groomed and casually dressed.  He 
was alert, attentive and oriented times four.  His affect was 
constricted in range and intensity.  He reported that his 
mood was "up and down."  

The examiner stated that the veteran's current mood appeared 
to be no more than mildly depressed.  His speech was clear, 
goal directed, spontaneous and normally paced.  Although he 
reported auditory hallucinations, the examiner concluded that 
the veteran was simply malingering as to that symptom.  

The veteran reported sleeping approximately six hours per 
night on average.  His appetite was poor; however, he was 
significantly overweight and appeared to have gained weight 
since his last examination.  His mental pace was within 
normal limits, and his general energy level appeared to be 
mildly below average.  The examiner noted that the veteran 
did not relate periods of poor motivation to depression; but 
rather, to the effects of medication.

The veteran denied having suicidal ideation, intent, or plan.  
His insight and judgment were poor.  His diagnosed depressive 
disorder was confirmed, and the examiner assigned the veteran 
a GAF score of 61.  

The examiner commented that the veteran continued to display 
mild depressive signs, but did not meet the full criteria for 
major depression or dysthymia.  The examiner opined that a 
significant amount of his depressed presentation was due to 
the veteran's abuse of alcohol, cannabis and a combination of 
those substances with his medications.  

His memory and concentration were noted to be intact.  The 
examiner commented that the majority of the veteran's 
unhappiness was related to his failed marriage and that he 
had little insight into his contribution to those problems.  

The May 2005 records note that the veteran was admitted to a 
VAMC after expressing suicidal ideation.  At admission, he 
was uncooperative towards doctors and staff and was placed in 
an isolation room.  He complained of feeling depressed for 
over a month, having trouble sleeping, having a poor appetite 
and having lost weight.  Although he expressed suicidal 
ideation with intent, the veteran did not specify the plan or 
intent.  The examiner assigned a GAF score of 25.  

The veteran reported that he had recently run out of his 
medication and could not get them filled.  He had had an 
argument with his wife and also smoked marijuana that day.  
The examiner noted that he endorsed feelings of hopelessness 
and helplessness.  The veteran also presented with paranoid 
ideations, stating that he was constantly being watched.  He 
denied having any homicidal ideation.  

The veteran was given Haldol and Ativan and was restarted on 
his home medications.  He reported feeling better and just 
needing his medications refilled because he had been off his 
medications for three days.  He admitted daily marijuana 
usage that caused him to feel paranoid and was responsible 
for some of the thoughts he was having.  

At discharge, the veteran's affect was bright.  He commented 
that remembering to attend scheduled doctor appointments and 
take his medications would benefit him the most.  He had 
resolved differences with his wife.  He denied suicidal or 
homicidal ideation during the admission and was compliant 
with treatment.  He was encouraged to seek treatment for his 
marijuana use.  The examiner assigned a GAF score of 60.  

Given its thorough review of the medical evidence of record, 
the Board finds the service-connected depressive disorder is 
not shown to have been productive of greater than that of 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress or symptoms controlled by continuous medication as 
contemplated by the already assigned 10 percent evaluation 
under Diagnostic Code 9434.  See 38 C.F.R. § 4.130.  

The Board has carefully considered the possibility of a 
higher evaluation, and notes the September 2003 and December 
2004 mental disorders examination in which the VA examiner 
diagnosed the veteran with depressive disorder not otherwise 
specified.  

In the September 2003 examination report, the VA examiner 
commented that the veteran was diagnosed with depressive 
disorder to reflect periods of depressive symptoms that did 
not meet the full criteria for major depression or dysthymic 
disorder.  

Additionally, the examiner noted that the veteran's current 
affect was not reflective of depression or anxiety and his 
memory and concentration were intact.  In the December 2004 
examination report, the examiner stated that the veteran's 
current mood appeared to be no more than mildly depressed.  

In addition, the assigned GAF scores of 61 and 65 indicate 
some mild symptoms and some difficulty in social and 
occupational functioning, but generally functioning pretty 
well with some meaningful interpersonal relationships.  

The Board is aware that the veteran was hospitalized in May 
2005 with initial complaints of suicidal and paranoia 
ideation and was assigned a GAF score of 25.  

However, the veteran admitted that he had not taken his 
medication for 3 days.  Once he was restarted on his 
medication, he felt better.  Additionally, he admitted that 
he felt that his daily marijuana usage caused him to feel 
paranoid and was responsible for some of the thoughts.  When 
discharged his affect was bright, and the examiner assigned a 
GAF score of 60.  

As such, the findings of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks, chronic sleep impairment or mild memory loss 
is not demonstrated by the medical evidence.  

In his July 2005 Substantive Appeal, the veteran seems to 
suggest that his VA examinations were inadequate.  The 
reported findings in the examination reports are sufficiently 
detailed with recorded history, clinical findings and 
pertinent diagnoses.  

Additionally, the examinations are not shown to have been 
incorrectly conducted or to have failed to address the 
clinical significance of the depressive symptoms.  Any 
potential inconsistency in the results was thoroughly 
explained by the examiner.  Thus, the Board finds that 
additional development by way of another examination is not 
required and would be unnecessary.  





ORDER

An increased rating in excess of 10 percent for the service-
connected depressive disorder, not otherwise specified is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals







 Department of Veterans Affairs


